 

Exhibit 10.3

COLLATERAL MANAGEMENT AGREEMENT

This Agreement, dated as of March 26, 2020 (this “Agreement”), is entered into
by and between Owl Rock CLO III, Ltd., an exempted company incorporated with
limited liability under the laws of the Cayman Islands, with its registered
office at the offices of Walkers Fiduciary Limited, Cayman Corporate Centre, 27
Hospital Road, George Town, Grand Cayman, KY1-9008, Cayman Islands (together
with successors and assigns permitted hereunder, the “Issuer”), and Owl Rock
Capital Advisors LLC (“ORCA”), a Delaware limited liability company, with its
principal offices located at 399 Park Avenue, 38th Floor, New York, NY 10022, as
collateral manager (in such capacity, the “Collateral Manager”). Capitalized
terms used and not otherwise defined herein have the meanings assigned to them
in the Indenture.

WITNESSETH:

WHEREAS, the Issuer intends to issue Notes pursuant to an indenture dated as of
March 26, 2020 (the “Indenture”), among the Issuer, Owl Rock CLO III, LLC, as
co-issuer of the Co-Issued Notes (the “Co-Issuer” and, together with the Issuer,
the “Issuers”), and State Street Bank and Trust Company, as trustee (together
with any successor trustee permitted under the Indenture, the “Trustee”);

WHEREAS, the Issuer intends to issue Preferred Shares pursuant to the Issuer’s
memorandum and articles of association and subject to the Fiscal Agency
Agreement, dated as of the Closing Date (the “Fiscal Agency Agreement”), among
the Fiscal Agent, the Share Registrar and the Issuer, as amended from time to
time in accordance with the terms thereof;  

WHEREAS, the Issuer intends to pledge certain Collateral Obligations, Eligible
Investments and Cash (all as defined in the Indenture) and certain other assets
(all as set forth in the Indenture) (collectively, the “Assets”) to the Trustee
as security for its obligations under the Indenture;

WHEREAS, the Issuer wishes to enter into this Agreement, pursuant to which the
Collateral Manager agrees to perform, on behalf of the Issuer, certain duties
with respect to the Assets in the manner and on the terms set forth herein and
to perform such additional duties as are consistent with the terms of this
Agreement, the Indenture and the Collateral Administration Agreement; and

WHEREAS, the Collateral Manager has the capacity to provide the services
required hereby and is prepared to perform such services upon the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:

1.Definitions.

Terms used herein and not defined below or elsewhere herein shall have the
meanings set forth in the Indenture.

“Agreement” shall mean this Agreement, as amended from time to time.

“Cause” shall have the meaning set forth in Section ‎14.

“Collateral Manager Securities” shall mean any Securities owned by the
Collateral Manager, an Affiliate thereof, or any account, fund, client or
portfolio established and controlled by the Collateral Manager or an Affiliate
thereof or for which the Collateral Manager or an Affiliate thereof acts as the
investment adviser or with respect to which the Collateral Manager or an
Affiliate thereof exercises discretionary control thereover.

“Collateral Manager Information” shall have the meaning ascribed to such term in
the Offering Circular.

 

--------------------------------------------------------------------------------

 

“Governing Instruments” shall mean the memorandum of association, articles of
association and by-laws, if applicable, in the case of a corporation, the
partnership agreement, in the case of a partnership, the limited liability
company agreement and certificate of formation, in the case of a limited
liability company or the trust agreement and (if applicable) certificate of
trust, in the case of a trust.

“Notice of Removal” shall have the meaning set forth in Section ‎14.

“Offering Circular” shall mean the final Offering Circular with respect to the
Notes.

“Related Person” shall mean with respect to any Person, the owners of the equity
interests therein, directors, officers, employees, managers, agents and
professional advisors thereof.

“Responsible Officer” shall mean, with respect to any Person, any duly
authorized director, officer or manager of such Person with direct
responsibility for the administration of the applicable agreement and also, with
respect to a particular matter, any other duly authorized director, officer or
manager of such Person to whom such matter is referred because of such
director's, officer's or manager's knowledge of and familiarity with the
particular subject. Each party may receive and accept a certification of the
authority of any other party as conclusive evidence of the authority of any
Person to act, and such certification may be considered as in full force and
effect until receipt by such other party of written notice to the contrary.

“Termination Notice” shall have the meaning set forth in Section ‎14.

2.General Duties and Authorization of the Collateral Manager.

The Collateral Manager shall provide services to the Issuer as follows:

(a)Subject to and in accordance with the applicable terms of the Indenture and
the terms of this Agreement, the Collateral Manager agrees to, and is appointed
and authorized by the Issuer to (i) select the Assets to be acquired, sold,
terminated, tendered or otherwise disposed of by the Issuer, (ii) invest and
reinvest the Assets subject to the Investment Criteria and other conditions and
restrictions set forth in the Indenture, (iii) instruct the Trustee with respect
to any acquisition, disposition or tender of, or Offer with respect to, any
Assets received in respect thereof in the open market or otherwise by the
Issuer, and (iv) perform all other tasks and take all other actions that any of
the Indenture, the Collateral Administration Agreement or this Agreement specify
are to be taken by the Collateral Manager (provided that the Collateral Manager
will not be bound to follow any amendment or supplement to the Indenture unless
it has consented thereto in accordance with the Indenture); and the Collateral
Manager may, in its sole discretion, take any other action not inconsistent with
an action that such agreements specify may be taken by the Collateral Manager.

(b)The Collateral Manager shall monitor the Assets on behalf of the Issuer on an
ongoing basis and will further agree to provide or cause to be provided to the
Issuer all reports, schedules and other data reasonably available to the
Collateral Manager that the Issuer is required to prepare and deliver or cause
to be prepared and delivered under the Indenture, in such forms and containing
such information required thereby, in reasonably sufficient time for such
required reports, schedules and data to be reviewed and delivered by or on
behalf of the Issuer to the parties entitled thereto under the Indenture. The
obligation of the Collateral Manager to furnish such reports, schedules and
other data is subject to the Collateral Manager’s timely receipt of necessary
information, reports, schedules and other data from the Person responsible for
the delivery or preparation thereof (including without limitation, Obligors of
the Collateral Obligations, the Rating Agency, the Trustee and the Collateral
Administrator) and to any confidentiality restrictions with respect thereto.  

(c)Without limiting the foregoing, the Issuer authorizes the Collateral Manager
to, at any time and subject to and in accordance with this Agreement, the
Indenture and the Loan Sale Agreement: (i) direct the Trustee to dispose of any
or all Assets in the open market or otherwise, (ii) direct the Trustee to
acquire or retain, as security for the Secured Notes in substitution for or in
addition to any Collateral Obligations, Eligible Investments or other Assets,
one or more Collateral Obligations, Eligible Investments or other Assets, and
(iii) as agent of the Issuer, direct the Trustee to take the following actions
with respect to any Asset:

2

--------------------------------------------------------------------------------

 

(A)tender such Assets pursuant to an Offer;

(B)consent or object to any proposed amendment, modification or waiver with
respect to such Asset, including pursuant to an Offer;

(C)retain or dispose of any securities or other property (if other than Cash)
received pursuant to an Offer or with respect to any Asset;

(D)waive any default with respect to any Asset;

(E)vote to accelerate, or to rescind the acceleration of, the maturity of any
Asset; or

(F)exercise any other rights or remedies with respect to such Asset as provided
in the related Underlying Document or take any other action consistent with the
terms of the Indenture and the standard of care set forth in Section 2(f).

(d)The Issuer hereby irrevocably (except as provided below) appoints the
Collateral Manager as its true and lawful agent and attorney-in-fact (with full
power of substitution) in its name, place and stead and at its expense, in
connection with the performance of its duties provided for in this Agreement or
in the Indenture. The Issuer hereby ratifies and confirms all that such
attorney-in-fact (or any substitute) shall lawfully do hereunder and pursuant
hereto and authorizes such attorney-in-fact to exercise full discretion and act
for the Issuer in the same manner and with the same force and effect as the
managers or officers of the Issuer might or could do in respect of the
performance of such services, as well as in respect of all other things the
Collateral Manager deems necessary or incidental to the furtherance or conduct
of such services, subject in each case to the other terms of this Agreement. The
Issuer hereby authorizes such attorney-in-fact, in its sole discretion (but
subject to applicable law and the provisions of this Agreement and the
Indenture), to take all actions that it considers reasonably necessary and
appropriate in respect of the Assets, this Agreement, the Indenture and the
other Transaction Documents. This grant of power of attorney is coupled with an
interest, and it shall survive and not be affected by the subsequent dissolution
or bankruptcy of the Issuer, except that, notwithstanding anything herein to the
contrary, the appointment herein of the Collateral Manager as the Issuer’s agent
and attorney-in-fact shall automatically cease and terminate upon the effective
date of any termination of this Agreement, the resignation of the Collateral
Manager pursuant to Section 12 or any removal of the Collateral Manager pursuant
to Section 14.

(e)The Collateral Manager and the Issuer shall take such other action, and
furnish such certificates, opinions and other documents, as may be reasonably
requested by the other party hereto in order to effectuate the purposes of this
Agreement and to facilitate compliance with applicable laws and regulations and
the terms of this Agreement.

(f)The Collateral Manager will perform its obligations under this Agreement, the
Indenture and the Fiscal Agency Agreement with reasonable care and in good faith
using a degree of skill and attention no less than that which the Collateral
Manager exercises with respect to comparable assets that it may manage for
itself and its other clients and which is consistent with what the Collateral
Manager reasonably believes to be the customary and usual collateral management
practices that a prudent collateral manager of national recognition in the
United States would use to manage comparable assets for its own account and for
the account of others, except as expressly provided otherwise in this Agreement,
the Indenture and the Fiscal Agency Agreement or under applicable law; provided
that the Collateral Manager shall not be liable for any losses or damages
resulting from any failure to satisfy the foregoing standard of care except to
the extent that such failure would result in liability pursuant to Section 10.
Without prejudicing the preceding, the Collateral Manager shall follow its
customary standards, policies and procedures in performing its duties under this
Agreement, the Indenture and the Fiscal Agency Agreement.

3.Brokerage.

If the Collateral Manager chooses to effect a transaction for the purchase or
sale of an Asset through a broker-dealer, the Collateral Manager shall use
commercially reasonable efforts to obtain the best execution for all orders

3

--------------------------------------------------------------------------------

 

placed with respect to the Assets, considering all circumstances (but, for the
avoidance of doubt and without limiting the foregoing, with no obligation to
obtain the lowest price) and in a manner permitted by law. Subject to the
preceding sentence, the Collateral Manager may, in the allocation of business,
take into consideration research and other brokerage services furnished to the
Collateral Manager or its Affiliates by brokers and dealers which are not
Affiliates of the Collateral Manager. Such services may be furnished to the
Collateral Manager or its Affiliates in connection with its other advisory
activities or investment operations. Transactions may be executed as part of
concurrent authorizations to purchase or sell the same investment for other
accounts served by the Collateral Manager or its Affiliates. When these
concurrent transactions occur, the objective of the Collateral Manager (and any
of its Affiliates involved in such transactions) shall be to allocate the
executions among the accounts in an equitable manner. A more complete
description of the Collateral Manager’s policies with respect to the placement
of orders is set forth in the Collateral Manager’s most recent Form ADV, a copy
of which has been made available to the Issuer and to the Trustee.

4.Additional Activities of the Collateral Manager.

Nothing herein shall prevent the Collateral Manager or any of its Affiliates
from engaging in its customary businesses, or from rendering services of any
kind to the Issuer and its Affiliates, the Trustee, the Holders or beneficial
owners of the Securities or any other Person or entity to the extent permitted
by applicable law and not expressly prohibited under the Indenture. Without
prejudice to the generality of the foregoing, the Collateral Manager or any of
its Affiliates and any directors, officers, partners, employees and agents of
the Collateral Manager or its Affiliates may, among other things, and subject to
any limits specified in the Indenture:

(a)serve as directors (whether supervisory or managing), partners, officers,
employees, agents, nominees or signatories for the Issuer, its Affiliates or any
issuer of any obligations included in the Assets, to the extent permitted by
their Governing Instruments, as from time to time amended, or by any resolutions
duly adopted by the Issuer, its Affiliates or any issuer of any obligations
included in the Assets, pursuant to their respective Governing Instruments;

(b)receive fees for services of any nature rendered to the issuer of any
obligations included in the Assets;

(c)be retained to provide services to the Issuer or its Affiliates that are
unrelated to this Agreement, and be paid therefor;

(d)be a secured or unsecured creditor of, or hold an equity interest in, the
Issuer, its Affiliates or any issuer of any obligation included in the Assets;

(e)make a market in any Collateral Obligations or in any Notes; and

(f)serve as a member of any “creditors’ committee” or informal workout group
with respect to any obligation included in the Assets which is, has become, or,
in the Collateral Manager’s opinion, may become a Defaulted Obligation.

It is understood that the Collateral Manager and any of its Affiliates have
engaged (and expect to continue to engage) in other business and have furnished
(and expect to continue to furnish) investment management and advisory services
to others, including Persons which may have investment policies similar to those
followed by the Collateral Manager with respect to the Assets and which may own
obligations or securities of the same class, or which are of the same type, as
the Collateral Obligations or the Eligible Investments or other obligations or
securities of the Obligors or issuers of the Collateral Obligations or the
Eligible Investments. The Collateral Manager will be free, in its sole
discretion, to make recommendations to others, or effect transactions on behalf
of itself or for others, which may be the same as or different from those
effected with respect to the Assets and the Issuer. Nothing in the Indenture or
this Agreement shall prevent the Collateral Manager or any of its Affiliates,
acting either as principal or agent on behalf of others, from buying or selling,
or from recommending to or directing any other account to buy or sell, at any
time, obligations or securities of the same kind or class, or obligations or
securities of a different kind or class of the same Obligor or issuer, as those
directed by the Collateral Manager to be purchased or sold on behalf of the
Issuer.

4

--------------------------------------------------------------------------------

 

It is understood that, to the extent permitted by applicable law, the Collateral
Manager, its Affiliates or their respective Related Persons or any member of
their families or a Person advised by the Collateral Manager or its Affiliates
may have an interest in a particular transaction or in obligations or securities
of the same kind or class, or obligations or securities of a different kind or
class of the same Obligor or issuer, as those whose purchase or sale the
Collateral Manager may direct under this Agreement. If, in light of market
conditions and investment objectives, the Collateral Manager determines that it
would be advisable to purchase or sell the same Collateral Obligation both for
the Issuer, and either the proprietary account of the Collateral Manager or any
Affiliate of the Collateral Manager or another client of the Collateral Manager
or any Affiliate, the Collateral Manager will allocate such investment
opportunities across such Persons for which such opportunities are appropriate
in a manner it deems fair and equitable over time in accordance with (i) its
internal conflicts of interest and allocation policies (as such policies and
procedures may change from time to time in the sole discretion of the Collateral
Manager) and (ii) any applicable requirements of the Advisers Act. The Issuer
agrees that, in the course of managing the Collateral Obligations held by the
Issuer, the Collateral Manager may consider its relationships with other clients
(including Obligors and issuers) and its Affiliates. The Collateral Manager may
decline to make a particular investment for the Issuer in view of such
relationships.

Unless the Collateral Manager determines in its sole discretion that such
purchase or sale may be appropriate, the Collateral Manager may refrain from
directing the purchase or sale hereunder of securities or obligations of
(i) Persons of which the Collateral Manager, its Affiliates or any of its or
their officers, directors, partners or employees are directors or officers,
(ii) Persons for which the Collateral Manager or any of its Affiliates acts as
financial adviser or underwriter or (iii) Persons about which the Collateral
Manager or any of its Affiliates has information which the Collateral Manager
deems confidential or non-public or otherwise might prohibit it from trading
such securities or obligations in accordance with applicable law. The Collateral
Manager shall not be obligated to utilize with respect to the Assets any
particular investment opportunity of which it becomes aware or to pursue any
particular investment strategy.

5.Acquisitions from or Dispositions to the Collateral Manager and Related
Parties.

Subject to compliance with applicable laws and regulations and subject to this
Agreement and the applicable provisions of the Loan Sale Agreement and the
Indenture, the Collateral Manager may direct the Trustee to acquire a Collateral
Obligation from, or sell a Collateral Obligation, Eligible Investment or Equity
Security to, the Collateral Manager, any of its Affiliates or any client for
whom the Collateral Manager or any of its Affiliates serve as investment
advisor. Any such acquisition by the Issuer shall be for Fair Market Value or as
otherwise specified in the Indenture.

6.Records; Confidentiality.

(a)The Collateral Manager shall maintain appropriate books of account and
records relating to services performed hereunder, and such books of account and
records shall be accessible for inspection by a representative of the Issuer,
the Trustee and the Independent accountants appointed by the Collateral Manager
on behalf of the Issuer pursuant to Article X of the Indenture at any time
during normal business hours and upon not less than three Business Days’ prior
notice. The Collateral Manager shall provide the Issuer with sufficient
information and reports to maintain the books and records of the Issuer.

(b)The Collateral Manager shall keep confidential any and all information
obtained in connection with the services rendered hereunder and shall not
disclose any such information to non-affiliated third parties except (i) with
the prior written consent of the Issuer, (ii) such information as any Rating
Agency shall reasonably request in connection with its rating of the Notes,
(iii) in connection with establishing trading or investment accounts or
otherwise in connection with effecting transactions on behalf of the Issuer,
(iv) as required by law, regulation, court order or the rules or regulations of
any self-regulating organization, regulatory authority, body or official having
jurisdiction over the Collateral Manager, (v) to its professional advisers or
(vi) such information as shall have been publicly disclosed other than in
violation of this Agreement. Notwithstanding the foregoing, the Collateral
Manager (a) may present summary data with respect to the performance of the
Assets in conjunction with presentation of performance statistics of other funds
managed or to be managed by the Collateral Manager or its Affiliates, and may
aggregate data with respect to the performance of one or more categories of
Assets with similar data of such other funds and (b) may disclose such other
information about the Issuer, the Assets and the Securities as

5

--------------------------------------------------------------------------------

 

is customarily disclosed by managers of collateralized loan obligations. For
purposes of this Section 6, the Holders and beneficial owners of the Securities
shall in no event be considered “non-affiliated third parties.”

(c)Notwithstanding anything in this Agreement or any other Transaction Document
to the contrary, the Collateral Manager, the Issuers, the Trustee and the
Holders and beneficial owners of the Securities (and each of their respective
employees, representatives or other agents) may disclose to any and all Persons,
without limitation of any kind, the U.S. tax treatment and U.S. tax structure
(in each case, under applicable federal, state or local law) of the transactions
contemplated by this Agreement and all materials of any kind (including opinions
or other tax analyses) that are provided to them relating to such U.S. tax
treatment and U.S. tax structure; provided that such U.S. tax treatment and U.S.
tax structure shall be kept confidential to the extent reasonably necessary to
comply with applicable U.S. federal or state laws.

7.Obligations of the Collateral Manager.

Unless otherwise specifically required by any provision of this Agreement, any
other Transaction Document or applicable law, the Collateral Manager shall use
commercially reasonable efforts to ensure that no action is taken by it, and
shall not intentionally or with reckless disregard take any action, which would
(a) materially adversely affect the Issuer for purposes of Cayman Islands law,
United States federal or state law or any other law known to the Collateral
Manager to be applicable to the Issuer, (b) not be permitted under the Issuers’
Governing Instruments, (c) violate in any material respect any law, rule or
regulation of any governmental body or agency having jurisdiction over the
Issuer, including, without limitation, any Cayman Islands or United States
federal, state or other applicable securities law, (d) require registration of
the Issuer or the pool of Assets as an “investment company” under the Investment
Company Act or (e) result in the Issuer or the Co-Issuer violating the terms of
the Indenture. In connection with the foregoing, but without prejudice to
Section 2 hereof, the Collateral Manager will not be required to make any
independent investigation of any facts or laws in connection with its
obligations under this Agreement or the conduct of its business generally. If
the Collateral Manager is ordered to take any such action by the Issuer, the
Collateral Manager shall promptly notify the Issuer, the Trustee and the Rating
Agency of the Collateral Manager’s judgment that such action would, or would
reasonably be expected to, have one or more of the consequences set forth above
and need not take such action unless (i) the action would not have the
consequences set forth in clause (c) above and (ii) the Issuer again requests
the Collateral Manager to do so and a Majority of each Class of Notes have
consented thereto in writing. Notwithstanding any such request, the Collateral
Manager need not take such action unless arrangements satisfactory to it are
made to insure or indemnify the Collateral Manager from any liability it may
incur as a result of such action. The Collateral Manager, its partners, their
respective partners, and the Collateral Manager’s directors, officers,
stockholders and employees shall not be liable to the Issuer, the Trustee, the
Holders or any other Person, except as provided in Section 10 of this Agreement.
Any indemnification or insurance pursuant to this Section 7 that is payable out
of the Assets shall be payable only in accordance with the priorities set forth
in Article XI of the Indenture.

8.Compensation.

(a)The Issuer shall pay to the Collateral Manager, for services rendered and
performance of its obligations under this Agreement, a fee, payable in arrears
on each Payment Date (including any Redemption Date, other than a Redemption
Date in connection with a redemption of Secured Notes in part by Class not
occurring on a regularly scheduled Payment Date) in accordance with the Priority
of Payments that consists of (i) an amount equal to 0.15% per annum (calculated
on the basis of a 360 day year and the actual number of days elapsed during the
related Interest Accrual Period) of the Fee Basis Amount measured as of the
first day of the Collection Period relating to such Payment Date (the “Base
Management Fee”) and (ii) an amount equal to 0.25% per annum (calculated on the
basis of a 360 day year and the actual number of days elapsed during the related
Interest Accrual Period) of the Fee Basis Amount measured as of the first day of
the Collection Period relating to such Payment Date (the “Subordinated
Management Fee” and, together with the Base Management Fee, the “Management
Fees”). If any portion of any Management Fee payable on any Payment Date in
accordance with the Priority of Payments is not paid in full for any reason,
such portion shall be deferred and remain due and payable on subsequent Payment
Dates.

(b)The Collateral Manager may, in its sole discretion, (i) waive its rights to
receive any portion of the Management Fees payable on any Payment Date
(including any previously Deferred Subordinated Management Fee) or (ii) defer
any portion of the Subordinated Management Fee otherwise payable to the
Collateral Manager on

6

--------------------------------------------------------------------------------

 

any Payment Date (the “Deferred Subordinated Management Fee”). The Collateral
Manager hereby waives its rights to receive all Management Fees until such date
as the Collateral Manager notifies the Issuer and the  Trustee that it is
revoking such waiver.

(c)If this Agreement is terminated for any reason, or if the Collateral Manager
resigns or is removed, (i) the Base Management Fee and the Subordinated
Management Fee will each be prorated for any partial period elapsing from the
last Payment Date on which such Collateral Manager was entitled to receive the
Base Management Fee and the Subordinated Management Fee to the effective date of
such termination, resignation or removal and (ii) any unpaid or Deferred
Subordinated Management Fee shall be determined as of the effective date of such
termination, resignation or removal and, in each case, shall be immediately due
and payable on each Payment Date following the effective date of such
termination, resignation or removal in accordance with the Priority of Payments
until paid in full.  Otherwise, such Collateral Manager shall not be entitled to
any further compensation for further services but shall be entitled to receive
any expense reimbursement accrued to the effective date of termination,
resignation or removal and any indemnity amounts owing (or that may become
owing) under this Agreement. Any Management Fee, expense reimbursement and
indemnities owed to such Collateral Manager or owed to any successor Collateral
Manager on any Payment Date shall be paid pro rata based on the amount thereof
then owing to each such Person, subject to the Priority of Payments.

(d)The Collateral Manager shall be responsible for expenses incurred in the
performance of its obligations under this Agreement; provided, however, the
Issuer will pay or reimburse the Collateral Manager for expenses including fees
and out-of-pocket expenses reasonably incurred by the Collateral Manager in
connection with the services provided under this Agreement with respect to (i)
the costs and expenses of the Collateral Manager incurred in connection with the
negotiation, preparation and execution of this Agreement and all other
agreements and matters related to the issuance of any Securities; (ii) any
transfer fees necessary to register any Collateral Obligation in accordance with
the Indenture; (iii) any fees and expenses in connection with the acquisition,
management or disposition of Assets or otherwise in connection with the
Securities or the Issuer (including (a) investment related travel,
communications and related expenses, (b) loan processing fees, accounting and
legal fees and expenses (including internally allocated expenses) and other
expenses of professionals retained by the Collateral Manager on behalf of the
Issuer and (c) amounts in connection with the termination, cancellation or
abandonment of a potential acquisition or disposition of any Assets that is not
consummated); (iv) any and all taxes, regulatory and governmental charges that
may be incurred or payable by the Issuer; (v) any and all insurance premiums or
expenses incurred in connection with the activities of the Issuer by the
Collateral Manager; (vi) any and all costs, fees and expenses incurred in
connection with the rating of the Secured Notes or obtaining ratings or credit
estimates on Collateral Obligations, and communications with the Rating Agency;
(vii) any and all costs, fees and expenses incurred in connection with the
Collateral Manager's communications with the Holders (including charges related
to annual meetings and for preparation of reports); (viii) costs, fees and
expenses of one or more firms that provide software databases and applications
for the purpose of modeling, evaluating and monitoring the Assets and the
Securities pursuant to a licensing or other agreement; (ix) fees and expenses
for services to the Issuer in respect of the Assets relating to asset pricing
and rating services; (x) any and all expenses incurred to comply with any law or
regulation related to the activities of the Issuer and, to the extent relating
to the Issuer and the Assets, the Collateral Manager; (xi) the fees and expenses
of any independent advisor employed to value or consider Collateral Obligations;
(xii) any and all costs, fees and expenses incurred in connection with any
amendment or supplemental indenture effected (or proposed to be effected)
pursuant to the Indenture; (xiii) in the event the Issuer is included in the
consolidated financial statements of the Collateral Manager or its Affiliates,
costs and expenses associated with the preparation of such financial statements
and other information by the Collateral Manager or its Affiliates to the extent
related to the inclusion of the Issuer in such financial statements; (xiv) any
and all costs, fees and expenses incurred in connection with the preparation and
audit of the Issuer’s financial statements; (xv) any out-of-pocket costs or
expenses incurred by the Collateral Manager in connection with complying with
applicable law; and (xvi) as otherwise agreed upon by the Issuer and the
Collateral Manager, to be paid in accordance with the Indenture.  In addition,
the Issuer will pay or reimburse the costs and expenses (including fees and
disbursements of counsel and accountants) of the Collateral Manager and the
Issuer incurred in connection with or incidental to the entering into of this
Agreement or any amendment hereto.

9.Benefit of the Agreement.

The Collateral Manager shall perform its obligations hereunder in accordance
with the terms of this Agreement and the terms of the Indenture applicable to it
and shall use all reasonable endeavors, in the course of

7

--------------------------------------------------------------------------------

 

carrying out such obligations, to protect the interests of the Holders as a
group. The Collateral Manager agrees that such obligations shall be enforceable
at the instance of the Issuer, the Trustee, on behalf of the Holders, or the
requisite percentage of Holders as provided in the Indenture.

10.Limits of Collateral Manager Responsibility.

(a)The Collateral Manager assumes no responsibility under this Agreement other
than to render the services called for hereunder and under the terms of the
Indenture applicable to it in good faith and shall not be responsible for any
action or inaction of the Issuer or the Trustee in following or declining to
follow any advice, recommendation or direction of the Collateral Manager. The
Collateral Manager, its Affiliates, and their respective Related Persons shall
not be liable to the Issuers, the Trustee, any Holder of Securities, any holder
of the Issuer’s ordinary shares, the Initial Purchaser, any of their respective
Affiliates or Related Persons or any other Person for any act, omission, error
of judgment, mistake of  law, or for any claim, loss, liability, damage,
judgements, assessments, settlement cost, or other expense (including attorneys’
fees and expenses and court costs) arising out of any investment, or for any
other act or omission in the performance of the Collateral Manager’s obligations
under or in connection with this Agreement or the terms of any other Transaction
Document applicable to the Collateral Manager, incurred as a result of actions
taken or recommended or for any omissions of the Collateral Manager, or for any
decrease in the value of the Assets, except the Collateral Manager will be
liable (i) by reason of acts or omissions constituting bad faith, willful
misconduct or gross negligence in the performance of its duties under this
Agreement and under the terms of the Indenture or (ii) with respect to
Collateral Manager Information, as of the date made, containing any untrue
statement of a material fact or omitting to state a material fact necessary in
order to make the statements in the Offering Circular, in light of the
circumstances under which they were made, not misleading (the preceding clauses
(i) and (ii) collectively referred to as “Collateral Manager Breaches”).

(b)The Collateral Manager shall not be liable for any consequential, punitive,
exemplary or special damages or lost profits under this Agreement or under the
Indenture. Nothing contained in this Agreement shall be deemed to waive any
liability which cannot be waived under applicable state or federal law or any
rules or regulations thereunder.

(c)Indemnity by the Issuer.  The Issuer shall indemnify and hold harmless (the
Issuer in such case, the “Indemnifying Party”) the Collateral Manager, its
Affiliates, and their respective Related Persons (such parties collectively in
such case, the “Indemnified Parties”) from and against any and all losses,
claims, damages, judgments, assessments, costs or other liabilities
(collectively, “Losses”) (as Administrative Expenses) and will promptly
reimburse each such Indemnified Party for all reasonable fees and expenses
incurred by an Indemnified Party with respect thereto (including, without
limitation, reasonable fees and expenses of counsel and costs of collection)
(collectively, “Expenses”) (as Administrative Expenses) arising out of or in
connection with the issuance of the Securities (including, without limitation,
any untrue statement of material fact or alleged untrue statement of material
fact contained in the Offering Circular, or any omission or alleged omission to
state in the Offering Circular a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, other than Collateral Manager Information), the
transactions contemplated by the Offering Circular, the Indenture or this
Agreement and any acts or omissions of any such Indemnified Party; provided that
such Indemnified Party shall not be indemnified for any Losses or Expenses
incurred as a result of any Collateral Manager Breach or any information
contained under the headings “U.S. Credit Risk Retention” and “EU Risk Retention
Requirements—The Retention Holder” in the Offering Circular as of the date made
containing any untrue statement of a material fact or omitting to state a
material fact necessary in order to make the statements in the Offering
Circular, in light of the circumstances under which they were made, not
misleading.

(d)Notwithstanding anything contained herein to the contrary, the obligations of
the Issuer under this Section 10 shall be limited-recourse obligations of the
Issuer, payable solely out of the Assets in accordance with the priorities set
forth in Article XI of the Indenture and shall be subject to the terms of
Section 22 hereof.  

(e)Notwithstanding anything to the contrary contained in this Agreement, the
provisions of this Agreement shall not be construed so as to provide for the
exculpation of the Collateral Manager or the indemnification of the Issuer or
the Collateral Manager for any liability (including liability under U.S. federal
securities laws), to the extent (but only to the extent) that such liability may
not be waived, modified or limited under

8

--------------------------------------------------------------------------------

 

applicable law or such indemnification may not be demanded under applicable law,
but shall otherwise be construed so as to effectuate the provisions of this
Agreement to the fullest extent permitted by applicable law.

(f)In providing services under this Agreement, the Collateral Manager may rely
in good faith upon and will be fully protected and incur no liability for acting
at the direction of the Issuer (where such direction has been given without
direct advice from the Collateral Manager) or for relying upon advice of
nationally recognized counsel, accountants or other advisers as the Collateral
Manager determines, in its sole discretion, is reasonably appropriate in
connection with the services provided by the Collateral Manager under this
Agreement.

(g)An Indemnified Party shall (or with respect to an Indemnified Party other
than the Collateral Manager, the Collateral Manager shall cause such Indemnified
Party to) promptly notify the Indemnifying Party if the Indemnified Party
receives a complaint, claim, compulsory process or other notice of any loss,
claim, damage or liability giving rise to a claim for indemnification under this
Section 10 and give written notice to the Indemnifying Party of such claim
within ten (10) days after such claim is made or threatened, which notice shall
specify in reasonable detail the nature of the claim and the amount (or an
estimate of the amount) of the claim but failure so to notify the Indemnifying
Party (i) shall not relieve such Indemnifying Party from its obligations under
paragraph (a) above unless and to the extent that it did not otherwise learn of
such action or proceeding and to the extent such failure results in the
forfeiture by the Indemnifying Party of substantial rights and defenses and
(ii) shall not, in any event, relieve the Indemnifying Party for any obligations
to any Person entitled to indemnity pursuant to paragraph (a) above other than
the indemnification obligations provided for in paragraph (a) above.

(h)With respect to any claim made or threatened against an Indemnified Party, or
compulsory process or request served upon such Indemnified Party for which such
Indemnified Party is or may be entitled to indemnification under this
Section 10, such Indemnified Party shall (or with respect to an Indemnified
Party other than the Collateral Manager, the Collateral Manager shall cause such
Indemnified Party to), at the Indemnifying Party’s expense:

(i)provide the Indemnifying Party such information and cooperation with respect
to such claim as the Indemnifying Party may reasonably require, including, but
not limited to, making appropriate personnel available to the Indemnifying Party
at such reasonable times as the Indemnifying Party may request;

(ii)cooperate and take all such steps as the Indemnifying Party may reasonably
request to preserve and protect any defense to such claim;

(iii)in the event suit is brought with respect to such claim, upon reasonable
prior notice, afford to the Indemnifying Party the right, which the Indemnifying
Party may exercise in its sole discretion and at its expense, to participate in
the investigation, defense and settlement of such claim;

(iv)neither incur any material expense to defend against nor release or settle
any such claim or make any admission with respect thereto (other than routine or
incontestable admissions or factual admissions the failure to make which would
expose such Indemnified Party to unindemnified liability) without the prior
written consent of the Indemnifying Party; provided, that the Indemnifying Party
shall have advised such Indemnified Party that such Indemnified Party is
entitled to be indemnified hereunder with respect to such claim; and

(v)upon reasonable prior notice, afford to the Indemnifying Party the right, in
its sole discretion and at its sole expense, to assume the defense of such
claim, including, but not limited to, the right to designate counsel and to
control all negotiations, litigation, arbitration, settlements, compromises and
appeals of such claim; provided, that if the Indemnifying Party assumes the
defense of such claim, it shall not be liable for any fees and expenses of
counsel for any Indemnified Party incurred thereafter in connection with such
claim except that if such Indemnified Party reasonably determines that counsel
designated by the Indemnifying Party has a conflict of interest, such
Indemnifying Party shall pay the reasonable fees and disbursements of one
counsel (in addition to any local counsel) separate from its own counsel for all
Indemnified Parties in connection with any one action or separate but similar or
related actions in the same jurisdiction arising out of the same general
allegations or circumstances; and provided further, that prior to

9

--------------------------------------------------------------------------------

 

entering into any final settlement or compromise, such Indemnifying Party shall
seek the consent of the Indemnified Party and use its best efforts in the light
of the then prevailing circumstances (including, without limitation, any express
or implied time constraint on any pending settlement offer) to obtain the
consent of such Indemnified Party as to the terms of settlement or compromise.
If an Indemnified Party does not consent to the settlement or compromise within
a reasonable time under the circumstances, the Indemnifying Party shall not
thereafter be obligated to indemnify the Indemnified Party for any amount in
excess of such proposed settlement or compromise.

(i)No Indemnified Party shall, without the prior written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld or delayed,
settle or compromise any claim giving rise to a claim for indemnity hereunder,
or permit a default or consent to the entry of any judgment in respect thereof,
unless such settlement, compromise or consent includes, as an unconditional term
thereof, the giving by the claimant to the Indemnifying Party of a release from
liability substantially equivalent to the release given by the claimant to such
Indemnified Party in respect of such claim.

(j)In the event that any Indemnified Party waives its right to indemnification
hereunder, the Indemnifying Party shall not be entitled to appoint counsel to
represent such Indemnified Party nor shall the Indemnifying Party reimburse such
Indemnified Party for any costs of counsel to such Indemnified Party.

(k)Indemnity by Collateral Manager. The Collateral Manager shall indemnify,
defend and hold harmless the Issuer and its Related Persons from and against any
and all Losses and shall reimburse each such Person for all Expenses in
investigating, preparing, pursuing or defending any claim, action, proceeding or
investigation with respect to any pending or threatened litigation against the
Issuer or any such Related Person (collectively, “Actions”), to the extent that
such Action is caused by, or is a direct consequence of, any Collateral Manager
Breach; provided that no such indemnity shall be paid to the extent that such
Action was caused by, or arose out of or in connection with, bad faith, willful
misconduct, gross negligence or reckless disregard of the Issuer or any Related
Person.

11.No Partnership or Joint Venture.

The Issuer and the Collateral Manager are not partners or joint venturers with
each other and nothing herein shall be construed to make them such partners or
joint venturers or impose any liability as such on either of them. The
Collateral Manager’s relation to the Issuer shall be deemed to be solely that of
an independent contractor.

12.Term; Termination.

(a)This Agreement shall commence as of the date first set forth above and shall
continue in force until the first of the following occurs: (i) the payment in
full of the Notes and the termination of the Indenture in accordance with its
terms; (ii) the liquidation of the Assets and the final distribution of the
proceeds of such liquidation pursuant to the terms of the Indenture; or
(iii) the termination of this Agreement in accordance with clause (b) or (c) of
this Section 12 or Section 14 of this Agreement.

(b)This Agreement may be terminated without cause by the Collateral Manager, and
the Collateral Manager may resign upon 90 days’ prior written notice (or such
shorter notice as is acceptable to the Issuer) to the Issuer, the Trustee (who
will forward such notice to each Holder), and the Rating Agency; provided,
however, that the Collateral Manager shall have the right to resign immediately
upon the effectiveness of any material change in applicable law or regulations
which renders the performance by the Collateral Manager of its duties under the
Collateral Management Agreement or under the Indenture to be a violation of such
law or regulation. No such termination or resignation shall be effective until
the date as of which a successor collateral manager shall have been appointed in
accordance with this Agreement and delivered an instrument of acceptance to the
Issuer and the resigned Collateral Manager and the successor collateral manager
has effectively assumed all of the Collateral Manager’s duties and obligations
pursuant to this Agreement.

10

--------------------------------------------------------------------------------

 

(c)If this Agreement is terminated pursuant to this Section 12, such termination
shall be without any further liability or obligation of either party to the
other, except as provided in Sections 2(g), 8(c), 10, 15 and 22 of this
Agreement, which provisions shall survive the termination of this Agreement.

(d)Promptly after notice of any removal for Cause pursuant to Section 14 hereof
or resignation of the Collateral Manager pursuant to this Section 12 while any
Securities are Outstanding, the Issuer shall:

(i)transmit copies of such notice to the Trustee (who shall forward a copy of
such notice to the Holders), the Fiscal Agent and the Rating Agency; and

(ii)at the direction of a Majority of the Preferred Shares appoint as a
successor collateral manager any institution that (A) has demonstrated an
ability to professionally and competently perform duties similar to those
imposed upon the Collateral Manager hereunder, (B) is legally qualified and has
the capacity to assume all of the duties, responsibilities and obligations of
the Collateral Manager hereunder and under the applicable terms of the
Indenture, (C) does not cause the Issuer or the Co-Issuer or the pool of Assets
to become required to register under the Investment Company Act and (D) has been
approved by a Majority of the Controlling Class and a Majority of the Preferred
Shares (provided, for the avoidance of doubt, that if a Majority of the
Controlling Class or a Majority of the Preferred Shares has nominated such
successor, it shall be deemed to have approved of such successor) and (E) does
not by its appointment cause the Issuer or the Co-Issuer to be treated as a
publicly traded partnership taxable as a corporation for U.S. federal income tax
purposes or subject to U.S. federal, state or local income tax on a net income
basis (including any tax liability imposed under Section 1446 of the Code).

(e)If (i) a Majority of the Preferred Shares fails to nominate a successor
within 30 days of initial notice of the resignation or removal of the Collateral
Manager or (ii) a Majority of the Controlling Class does not approve the
proposed successor nominated by the holders of the Preferred Shares within 10
days of the date of the notice of such nomination, then a Majority of the
Controlling Class shall, within 60 days of the failure described in clause (i)
or (ii) of this sentence, as the case may be, nominate a successor Collateral
Manager that meets the criteria set forth in clause (d)(ii) above. If a Majority
of the Preferred Shares approves such proposed successor nominated pursuant to
the preceding sentence, such nominee shall become the Collateral Manager. If no
successor Collateral Manager is appointed within 90 days (or, in the event of a
change in applicable law or regulation which renders the performance by the
resigning Collateral Manager of its duties under this Agreement or the Indenture
to be a violation of such law or regulation, within 30 days) following the
termination or resignation of the Collateral Manager, any of the Collateral
Manager, a Majority of the Preferred Shares and the Majority of the Controlling
Class shall have the right to petition a court of competent jurisdiction to
appoint a successor Collateral Manager, in either such case whose appointment
shall become effective after such successor has accepted its appointment and
without the consent of any Holder of any Securities.

(f)Any successor Collateral Manager shall be entitled to the Base Management Fee
and the Subordinated Management Fee accruing from the effective date of its
appointment.  No compensation payable to such successor Collateral Manager shall
be greater than such components of the Management Fee without the prior written
consent of 100% of the Holders of each Class of Securities, including Collateral
Manager Securities.

(g)The Issuer, the Trustee and the successor collateral manager shall take such
action (or cause the outgoing Collateral Manager to take such action) consistent
with this Agreement and the terms of the Indenture applicable to the Collateral
Manager, as shall be necessary to effectuate any such succession. Promptly
following the appointment of a successor collateral manager in accordance with
the foregoing, the Issuer shall provide written notice thereof to the Rating
Agency.

(h)In the event of removal of the Collateral Manager pursuant to this Agreement
by the Issuer, the Issuer shall have all of the rights and remedies available
with respect thereto at law or equity, and, without limiting the foregoing, the
Issuer may by notice in writing to the Collateral Manager as provided under this
Agreement terminate all the rights and obligations of the Collateral Manager
under this Agreement (except those that survive termination pursuant to
Section 12(c) above). Upon expiration of the applicable notice period with
respect to termination specified in this Section 12 or Section 14 of this
Agreement, as applicable, all authority and power of the Collateral Manager
under this Agreement, whether with respect to the Assets or otherwise, shall
automatically and

11

--------------------------------------------------------------------------------

 

without further action by any person or entity pass to and be vested in the
successor collateral manager upon the appointment thereof. Nevertheless, the
Collateral Manager shall take such steps as may be reasonably necessary to
transfer such authority and power.

13.Delegation; Assignments; Succession.

(a)Except as provided in this Agreement, the Collateral Manager may not assign
or delegate its rights or responsibilities under this Agreement without the
consent of the Issuer and the consent of a Majority of the Controlling Class and
a Majority of the Preferred Shares (voting separately).

(b)The Collateral Manager may, without obtaining the consent of any Holder of
Securities, but subject to any consent of the Issuer required for an assignment
under the Advisers Act, assign any of its rights or obligations under this
Agreement to an Affiliate of the Collateral Manager, to the surviving entity of
a merger, consolidation or restructuring of the Collateral Manager, or to any
other entity to which all or substantially all of the assets, or at the time of
such transfer, the collateral management business, of the Collateral Manager has
been transferred; provided that such Affiliate, successor or transferee (i) has
demonstrated an ability to professionally and competently perform duties similar
to those imposed upon the Collateral Manager pursuant to this Agreement,
(ii) has the legal right and capacity to act as Collateral Manager under this
Agreement, (iii) shall not cause any of the Issuer, the Co-Issuer or the pool of
Assets to become required to register under the provisions of the 1940 Act and
(iv) by its appointment will not cause the Issuer or Co-Issuer to be treated as
a publicly traded partnership taxable as a corporation for U.S. federal income
tax purposes or subject to U.S. federal, state or local income tax on a net
income basis (including any tax liability imposed under Section 1446 of the
Code). The Collateral Manager shall deliver prior notice to the Rating Agency of
any such assignment or combination.

(c)In addition, the Collateral Manager may, without the consent of any Person,
delegate to third parties (including without limitation its Affiliates) the
duties assigned to the Collateral Manager under this Agreement, and employ third
parties (including without limitation its Affiliates) to render advice
(including investment advice), to provide services to arrange for trade
execution and otherwise provide assistance to the Issuer, and to perform any of
the Collateral Manager's duties under this Agreement; provided that the
Collateral Manager shall not (i) delegate investment advice responsibilities,
including (without limitation) asset selection, credit review and the
negotiation and determination of the acquisition price of a Collateral
Obligation to non-affiliates; (ii) be relieved of any of its duties under this
Agreement regardless of the performance of any services by third parties; or
(iii) by its appointment cause the Issuer or the Co-Issuer to be treated as a
publicly traded partnership taxable as a corporation for U.S. federal income tax
purposes or subject to U.S. federal, state or local income tax on a net income
basis (including any tax liability imposed under Section 1446 of the Code).

(d)Any assignment by the Collateral Manager consented to by the Issuer and the
required Holders shall bind the assignee hereunder in the same manner as the
Collateral Manager is bound. In addition, the assignee shall execute and deliver
to the Issuer and the Trustee an appropriate agreement naming such assignee as a
Collateral Manager. Upon the execution and delivery of such a counterpart by the
assignee, the Collateral Manager shall be released from further obligations
pursuant to this Agreement, except with respect to its obligations under
Section 10 of this Agreement arising prior to such assignment and except with
respect to its obligations under Sections 15 and 22 hereof.  

(e)This Agreement shall not be assigned by the Issuer without the prior written
consent of the Collateral Manager, except that the Collateral Manager agrees and
consents to the assignment by the Issuer of this Agreement pursuant to Section
15.1(f) of the Indenture.

(f)In the event of any assignment by the Issuer, the Issuer shall (x) use its
best efforts to cause its successor to execute and deliver to the Collateral
Manager such documents as the Collateral Manager shall consider reasonably
necessary to effect fully such assignment and (y) provide written notice thereof
to the Issuer, each Holder, the Trustee and the Rating Agency.

12

--------------------------------------------------------------------------------

 

14.Termination by the Issuer for Cause.

This Agreement may be terminated, and the Collateral Manager may be removed for
Cause (as defined below) upon 30 Business Days’ prior written notice by the
Issuer (a “Termination Notice”) at the direction of either (i) a Majority of the
Controlling Class or (ii) a Majority of the Preferred Shares; provided that
Collateral Manager Securities shall be disregarded and have no voting rights
with respect to any vote in respect of removal of the Collateral Manager for
Cause. Simultaneous with its direction to the Issuer to so remove the Collateral
Manager, either (i) a Majority of the Controlling Class or (ii) a Majority of
the Preferred Shares (as applicable) shall give to the Issuer a written
statement setting forth the reason for such removal (a “Notice of Removal”) and
the Issuer shall deliver a copy of the Termination Notice and the Notice of
Removal to the Trustee (who shall deliver a copy of such notice to the Holders)
within five Business Days of receipt of such written notice. No such termination
or removal pursuant to this Section 14 shall be effective (A) until a successor
collateral manager shall have been appointed in accordance with Section 12 and
have delivered an instrument of acceptance to the Issuer and the removed
Collateral Manager and the successor collateral manager has effectively assumed
all of the Collateral Manager’s duties and obligations under this Agreement and
the Indenture and (B) unless the Notice of Removal shall have been delivered to
the Issuer as set forth above.

For purposes of determining “Cause” with respect to termination of this
Agreement pursuant to this Section 14, such term shall mean any one of the
following events:

(a)the Collateral Manager willfully and intentionally violated or breached any
material provision of this Agreement or the Indenture applicable to it (not
including a willful and intentional breach that results from a good faith
dispute regarding reasonable alternative courses of action or reasonable
interpretation of instructions);

(b)the Collateral Manager breached provision of this Agreement or the Indenture
applicable to it (other than as covered by clause (a) above and it being
understood that failure to meet any Concentration Limitation, Collateral Quality
Test or Coverage Test is not a breach for purposes of this clause (b)), which
breach would reasonably be expected to have a material adverse effect on any
Class of Secured Notes and shall not cure such breach (if capable of being
cured) within 60 days after the earlier to occur of a Responsible Officer of the
Collateral Manager receiving notice or having actual knowledge of such breach,
unless, if such breach is remediable, the Collateral Manager has taken action
commencing the cure thereof within such 60 day period that the Collateral
Manager believes in good faith will remedy such breach within 90 days after the
earlier to occur of a Responsible Officer receiving notice or having actual
knowledge thereof;

(c)the failure of any representation or warranty of the Collateral Manager in
Section 16 hereof to be correct in any material respect when such representation
or warranty is made, which failure (i) would reasonably be expected to have a
material adverse effect on any Class of Secured Notes and (ii) if capable of
being corrected, is not corrected by the Collateral Manager within 45 days of a
Responsible Officer of the Collateral Manager receiving notice of such failure,
unless if such failure is remediable, the Collateral Manager has taken action
commencing the cure thereof within such 45-day period that the Collateral
Manager believes in good faith will remedy such failure within 90 days after the
earlier to occur of a Responsible Officer receiving notice thereof or having
actual knowledge thereof;

(d)(A) the Collateral Manager is wound up or dissolved; (B) there is appointed
over the Collateral Manager or a substantial portion of its assets a receiver,
administrator, administrative receiver, trustee or similar officer; or (C) the
Collateral Manager (i) ceases to be able to, or admits in writing its inability
to, pay its debts as they become due and payable, or makes a general assignment
for the benefit of, or enters into any composition or arrangement with, its
creditors generally; (ii) applies for or consents (by admission of material
allegations of a petition or otherwise) to the appointment of a receiver,
trustee, assignee, custodian, liquidator or sequestrator (or other similar
official) of the Collateral Manager or of any substantial part of its properties
or assets, or authorizes such an application or consent, or proceedings seeking
such appointment are commenced without such authorization, consent or
application against the Collateral Manager and continue undismissed for 60 days;
(iii) authorizes or files a voluntary petition in bankruptcy, or applies for or
consents (by admission of material allegations of a petition or otherwise) to
the application of any bankruptcy, reorganization, arrangement, readjustment of
debt, insolvency or dissolution, or authorizes such application or consent, or
proceedings to such end are instituted against the Collateral Manager without

13

--------------------------------------------------------------------------------

 

such authorization, application or consent and are approved as properly
instituted and remain undismissed for 60 days or result in adjudication of
bankruptcy or insolvency; or (iv) permits or suffers all or any substantial part
of its properties or assets to be sequestered or attached by court order and the
order remains undismissed for 60 days;

(e)the occurrence and continuation of an Event of Default specified under
clause (a), (b) or (c) of the definition of such term that results primarily
from any material breach by the Collateral Manager of its duties under this
Agreement or under the Indenture which breach or default is not cured within any
applicable cure period (excluding any such Event of Default relating to a good
faith dispute with respect to reasonable alternative courses of action or the
meaning of any relevant provision under the Transaction Documents or any matter
that is in the process of being reconciled in accordance with the applicable
Transaction Documents); or

(f)(i) the occurrence of an act by the Collateral Manager that constitutes fraud
or felony criminal activity in the performance of its obligations under this
Agreement (as determined pursuant to a final adjudication by a court of
competent jurisdiction) or the Collateral Manager being indicted for a felony
criminal offense materially related to its business of providing asset
management services or (ii) any Responsible Officer of the Collateral Manager
primarily responsible for the performance by the Collateral Manager of its
obligations under this Agreement (in the performance of his or her investment
management duties) is indicted for a felony criminal offense materially related
to the business of the Collateral Manager providing asset management services
and continues to have responsibility for the performance by the Collateral
Manager under this Agreement for a period of thirty (30) days after such
indictment.

Prior to the effective appointment of any successor collateral manager in
accordance with this Agreement, the event or circumstance giving rise to the
removal of the Collateral Manager for Cause described above (other than pursuant
to clause (d) of the definition thereof) may be waived by a written approval of
both a Majority of the Controlling Class and a Majority of the Preferred Shares
(voting separately) as a basis for termination of this Agreement and removal of
the Collateral Manager hereunder; provided that Collateral Manager Securities
shall be disregarded and have no voting rights for purposes of this waiver, it
being understood that if all of the Securities of either such Class are
Collateral Manager Securities, the approval of a Majority of such Class shall
not be required for such waiver.

If any of the events specified in clauses (a) through (f) of this Section 14
shall occur, the Collateral Manager shall give prompt written notice thereof to
the Issuer, the Trustee (who shall forward such notice to the Holders) and the
Rating Agency; provided that if the events specified in clause (d) above shall
occur, the Collateral Manager shall give written notice thereof to the Issuer,
the Trustee (who will forward such notice to the holders of the Securities) and
the Rating Agency immediately upon the Collateral Manager’s becoming aware of
the occurrence of such event. In no event will the Trustee be required to
determine whether or not Cause exists to remove the Collateral Manager.

15.Action Upon Termination.

(a)From and after the effective date of termination of this Agreement, the
Collateral Manager shall not be entitled to compensation for further services
hereunder, but shall be paid all compensation to which it is entitled, and shall
receive all other amounts for which it is entitled to reimbursement, all as
provided in and subject to Section 8 hereof, and shall be entitled to receive
any amounts owing under Sections 7 and 10 hereof. Upon such termination, the
Collateral Manager shall as soon as practicable:

(i)deliver to and at the direction of the Issuer all property and documents of
the Trustee or the Issuer or otherwise relating to the Assets then in the
custody of the Collateral Manager; and

(ii)deliver to the Trustee an accounting with respect to the books and records
delivered to the Trustee or the successor collateral manager appointed pursuant
to Section 12(d) hereof.

Notwithstanding such termination, the Collateral Manager shall remain liable for
its acts or omissions hereunder as described in Section 10 arising prior to
termination and for any expenses, losses, damages, liabilities, demands, charges
and claims of any nature whatsoever (including reasonable attorneys’ fees) in
respect of or arising

14

--------------------------------------------------------------------------------

 

out of a breach of the representations and warranties made by the Collateral
Manager in Section 16(b) hereof or from any failure of the Collateral Manager to
comply in all material respects with the provisions of this Section 15.

(b)The Collateral Manager agrees that, notwithstanding any termination, it shall
reasonably cooperate in any Proceeding arising in connection with this
Agreement, the Indenture or any of the Assets (excluding any such Proceeding in
which claims are asserted against the Collateral Manager or any Affiliate of the
Collateral Manager) upon receipt of appropriate indemnification and expense
reimbursement.

16.Representations and Warranties.

(a)The Issuer hereby represents and warrants to the Collateral Manager as
follows:

(i)The Issuer has been duly incorporated and is validly existing under the laws
of the Cayman Islands, has all requisite corporate power and authority to own
its assets and the securities proposed to be owned by it and included in the
Assets and to transact the business in which it is presently engaged and is duly
qualified under the laws of each jurisdiction where its ownership or lease of
property or the conduct of its business requires, or the performance of its
obligations under this Agreement, the Indenture or the Securities would require,
such qualification, except for failures to be so qualified, authorized or
licensed that would not in the aggregate have a material adverse effect on the
business, operations, assets or financial condition of the Issuer.

(ii)The Issuer has all requisite corporate power and authority to execute,
deliver and perform this Agreement, the Indenture and the Securities and all
obligations required hereunder, under the Indenture and the Securities and has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement, the Indenture and the Securities and the performance of all
obligations imposed upon it hereunder and thereunder. No consent of any other
Person including, without limitation, shareholders and creditors of the Issuer,
and no license, permit, approval or authorization of, exemption by, notice or
report to, or registration, filing or declaration with, any governmental
authority, other than those that may be required under state securities or “blue
sky” laws and those that have been or shall be obtained in connection with the
Indenture and the issuance of the Securities, is required by the Issuer in
connection with this Agreement, the Indenture or the Securities or the
execution, delivery, performance, validity or enforceability of this Agreement,
the Indenture or the Securities or the obligations imposed upon it hereunder or
thereunder. This Agreement constitutes, and each instrument or document required
hereunder, when executed and delivered hereunder, shall constitute, the legally
valid and binding obligations of the Issuer enforceable against the Issuer in
accordance with its terms, subject, as to enforcement, to (a) the effect of
bankruptcy, insolvency or similar laws affecting generally the enforcement of
creditors’ rights, as such laws would apply in the event of any bankruptcy,
receivership, insolvency or similar event applicable to the Issuer and
(b) general equitable principles (whether enforceability of such principles is
considered in a proceeding at law or in equity).

(iii)The execution, delivery and performance of this Agreement and the documents
and instruments required hereunder shall not violate any provision of any
existing law or regulation binding on the Issuer, or any order, judgment, award
or decree of any court, arbitrator or governmental authority binding on or
applicable to the Issuer, or the Governing Instruments of, or any securities
issued by, the Issuer or of any mortgage, indenture, lease, contract or other
agreement, instrument or undertaking to which the Issuer is a party or by which
the Issuer or any of its assets is or may be bound, the violation of which would
have a material adverse effect on the business, operations, assets or financial
condition of the Issuer, and shall not result in or require the creation or
imposition of any lien on any of its property, assets or revenues pursuant to
the provisions of any such mortgage, indenture, lease, contract or other
agreement, instrument or undertaking (other than the lien of the Indenture).

(iv)The Issuer is not in violation of its Governing Instruments or in breach or
violation of or in default under the Indenture or any contract or agreement to
which it is a party or by which it or any of its assets may be bound, or any
applicable statute or any rule, regulation or order of any court, government
agency or body having jurisdiction over the Issuer or its properties, the breach
or violation of which or default

15

--------------------------------------------------------------------------------

 

under which would have a material adverse effect on the validity or
enforceability of this Agreement or the performance by the Issuer of its duties
hereunder.

(v)True and complete copies of the Indenture and the Issuer’s Governing
Instruments have been or, no later than the Closing Date, will be delivered to
the Collateral Manager. In addition, the Issuer acknowledges that it has
received Part 2 of the Collateral Manager’s Form ADV filed with the Securities
and Exchange Commission, as required by Rule 204-3 under the Advisers Act, prior
to or concurrently with the date of execution of this Agreement.

The Issuer agrees to deliver a true and complete copy of each and every
amendment to the documents referred to in Section 16(a)(v) above to the
Collateral Manager as promptly as practicable after its adoption or execution.

(b)The Collateral Manager hereby represents and warrants to the Issuer as
follows:

(i)The Collateral Manager is a limited liability company duly organized and
validly existing and in good standing under the law of the State of Delaware and
has full power and authority to own its assets and to transact the business in
which it is currently engaged and is duly qualified as a limited liability
company and is in good standing under the laws of each jurisdiction where its
ownership or lease of property or the conduct of its business requires, or the
performance of this Agreement would require such qualification, except for those
jurisdictions in which the failure to be so qualified, authorized or licensed
would not have a material adverse effect on the business, operations, assets or
financial condition of the Collateral Manager or on the ability of the
Collateral Manager to perform its obligations under, or on the validity or
enforceability of, this Agreement and the provisions of the Indenture which are
applicable to the Collateral Manager; the Collateral Manager is a registered
investment adviser under the United States Investment Advisers Act of 1940, as
amended (the “Advisers Act”).

(ii)The Collateral Manager has full power and authority to execute and deliver
this Agreement and perform all obligations required hereunder and under the
provisions of the Indenture which are applicable to the Collateral Manager, and
the Collateral Manager has taken all necessary action to authorize this
Agreement on the terms and conditions hereof and the execution, delivery and
performance of this Agreement and all obligations required hereunder and under
the terms of the Indenture which are applicable to the Collateral Manager. No
consent of any other person, including, without limitation, creditors of the
Collateral Manager, and no license, permit, approval or authorization of,
exemption by, notice or report to, or registration, filing or declaration with,
any governmental authority (other than those already obtained) is required by
the Collateral Manager in connection with this Agreement or the execution,
delivery, performance, validity or enforceability of this Agreement or the
obligations required hereunder or under the terms of the Indenture which are
applicable to the Collateral Manager. This Agreement has been, and each
instrument and document required hereunder or under the terms of the Indenture
shall be, executed and delivered by a duly authorized officer of the Collateral
Manager, and this Agreement constitutes, and each instrument and document
required hereunder or under the terms of the Indenture when executed and
delivered by the Collateral Manager hereunder or under the terms of the
Indenture shall constitute, the legally valid and binding obligations of the
Collateral Manager enforceable against the Collateral Manager in accordance with
their terms, subject, as to enforcement, to (a) the effect of bankruptcy,
insolvency or similar laws affecting generally the enforcement of creditors’
rights and (b) general equitable principles (whether considered in a proceeding
at law or in equity).

(iii)The execution, delivery and performance of this Agreement and the terms of
the Indenture applicable to the Collateral Manager and the documents and
instruments required hereunder or under the terms of the Indenture shall not
violate any provision of any existing law or regulation binding on or applicable
to the Collateral Manager, or any order, judgment, award or decree of any court,
arbitrator or governmental authority binding on the Collateral Manager, or the
Governing Instruments of, or any securities issued by the Collateral Manager or
of any mortgage, indenture, lease, contract or other agreement, instrument or
undertaking to which the Collateral Manager is a party or by which the
Collateral Manager or any of its assets is or may be bound, the violation of
which would have a material adverse effect on the business operations, assets or
financial condition of the Collateral Manager or its ability to perform its
obligations under this Agreement, and shall not result in or require the
creation or imposition of any lien on

16

--------------------------------------------------------------------------------

 

any of its property, assets or revenues pursuant to the provisions of any such
mortgage, indenture, lease, contract or other agreement, instrument or
undertaking.

(iv)There is no charge, investigation, action, suit or proceeding before or by
any court pending or, to the knowledge of the Collateral Manager, threatened
that, if determined adversely to the Collateral Manager, would have a material
adverse effect upon the performance by the Collateral Manager of its duties
under, or on the validity or enforceability of, this Agreement or the provisions
of the Indenture applicable to the Collateral Manager hereunder.

(v)The Collateral Manager is authorized to carry on its business in the United
States.

(vi)The Collateral Manager is not in violation of its Governing Instruments or
in breach or violation of or in default under any contract or agreement to which
it is a party or by which it or any of its property may be bound, or any
applicable statute or any rule, regulation or order of any court, government
agency or body having jurisdiction over the Collateral Manager or its
properties, the breach or violation of which or default under which would have a
material adverse effect on the validity or enforceability of this Agreement or
the provisions of the Indenture applicable to the Collateral Manager hereunder,
or the performance by the Collateral Manager of its duties hereunder or under
the Indenture.

(vii)The Collateral Manager Information contained in the Offering Circular, as
the same may be thereafter amended or supplemented, as of the date thereof, as
of the date of any such amendment or supplement, and as of the Closing Date, is
true and correct in all material respects and does not omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

The Collateral Manager makes no representation, express or implied, with respect
to the Issuer or the disclosure with respect to the Issuer.

17.Observation Rights.

The Issuer covenants and agrees, if requested in writing by the Collateral
Manager and to the extent practicable under the circumstances, to notify the
Collateral Manager of each meeting of the Board of Directors of the Issuer
following the receipt of such request by the Issuer and to use commercially
reasonable efforts to provide any materials distributed to the Board of
Directors in connection with any such meeting and to afford a representative of
the Collateral Manager the opportunity to be present at each such meeting, in
person or by telephone at the option of the Collateral Manager.

18.Notices.

Unless expressly provided otherwise herein, all notices, requests, demands and
other communications required or permitted under this Agreement shall be in
writing (including by telecopy) and shall be deemed to have been duly given,
made and received when delivered against receipt or upon actual receipt, by
registered or certified mail, postage prepaid, return receipt requested, by hand
delivery, or by courier service or, in the case of telecopy or email notice,
when received in legible form, addressed as set forth below:

(a)

If to the Issuer:

 

Owl Rock CLO III, Ltd.

 

c/o Walkers Fiduciary Limited

 

Cayman Corporate Centre

27 Hospital Road,

George Town, Grand Cayman

 

KY1-9008, Cayman Islands

 

Telecopy:  

17

--------------------------------------------------------------------------------

 

(b)

If to the Collateral Manager:

 

Owl Rock Capital Advisors LLC

 

399 Park Avenue, Floor 38

 

New York, NY 10022

 

Attention:

 

E-mail Address:

(c)

If to the Trustee:

 

State Street Bank and Trust Company

 

1 Iron Street

Boston, Massachusetts 02210

 

Attention: Structured Trust and Analytics

Ref: Owl Rock CLO III, Ltd.

Facsimile:

Telephone:

(d)

If to the Rating Agency:

 

S&P Global Rating

55 Water Street, 41st Floor

New York, New York 10041

 

Attention:  Structured Credit–CDO Surveillance

 

 

(e)

If to the Holders:

 

At their respective addresses set forth on the Register.

 

 

Any party may alter the address, email address or telecopy number to which
communications or copies are to be sent by giving notice of such change of
address in conformity with the provisions of this Section 18 for the giving of
notice.

19.Binding Nature of Agreement; Successors and Assigns.

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, personal representatives, successors and
assigns as provided herein.  The Collateral Manager agrees that its obligations
hereunder shall be enforceable, at the instance of the Issuer, on behalf of the
Issuer by the Trustee under the Indenture, as provided in the Indenture (subject
to the rights and defenses of the Collateral Manager and the provisions of
Sections 10 and 15 hereunder). The Collateral Manager agrees and consents to the
provisions contained in Article XV of the Indenture.

20.Entire Agreement; Amendments.

This Agreement contains the entire agreement and understanding among the parties
hereto with respect to the subject matter hereof and supersedes all prior and
contemporaneous agreements, understandings, inducements and conditions, express
or implied, oral or written, of any nature whatsoever with respect to the
subject matter hereof.  The parties hereto hereby acknowledge that any prior
agreement concerning the subject matter hereof has been terminated as of the
date hereof and is of no further force or effect (except for provisions in such
agreement designated to survive termination). (For the avoidance of doubt, the
parties acknowledge that this Agreement does not govern the relationship of ORCA
in its capacity as a Holder.) The express terms hereof control and supersede any
course of performance and/or usage of the trade inconsistent with any of the
terms hereof.

This Agreement may be amended by the parties thereto to (i) correct
inconsistencies, typographical or other errors, defects or ambiguities or (ii)
conform the Collateral Management Agreement to the Offering Circular, the
Collateral Administration Agreement or the Indenture (as it may be amended from
time to time in accordance with

18

--------------------------------------------------------------------------------

 

the terms thereof), in each case without the consent of the holders of any
Securities and without satisfaction of the S&P Rating Condition.  The Collateral
Manager will provide notice to the Rating Agency of any such amendment.

Any other amendment to this Agreement requires the consent of the parties hereto
and the approval of a Majority of the Preferred Shares, with at least ten (10)
days’ prior written notice to the Trustee (who shall forward such notice to the
Controlling Class), the Fiscal Agent and the Rating Agency; provided that any
such amendment to this Agreement that would (i) modify the definition of the
term Cause, (ii) modify the Base Management Fee, including any component of the
Base Management Fee, the method for calculating any component of the Base
Management Fee or any definition used in any component of the Base Management
Fee or (iii) modify the Class or Classes or the percentage of the Aggregate
Outstanding Amount of any Class that has the right to remove the Collateral
Manager, consent to any assignment of this Agreement or nominate or approve any
successor Collateral Manager shall, in each case, also require the approval of a
Majority of the Controlling Class and satisfaction of the S&P Rating Condition.

21.Conflict with the Indenture.

In the event that this Agreement requires any action to be taken with respect to
any matter and the Indenture requires that a different action be taken with
respect to such matter, and such actions are mutually exclusive, the provisions
of the Indenture in respect thereof shall control.

22.Subordination; Limited Recourse; Non-Petition.

(a)The Collateral Manager agrees that the payment of all amounts to which it is
entitled pursuant to this Agreement shall be subordinated to the extent set
forth in the Indenture, including Article XI thereof.

(b)Notwithstanding any other provision of this Agreement, the obligations of the
Issuer hereunder are, from time to time and at any time, limited recourse
obligations of the Issuer, payable solely from the Assets and only to the extent
of funds available from time to time and in accordance with the Priority of
Payments, and following exhaustion of the Assets, any claims of the Collateral
Manager hereunder shall be extinguished and shall not thereafter revive. The
Collateral Manager further agrees (i) not to take any action in respect of any
claims hereunder against any officer, director, employee, shareholder,
noteholder or administrator of the Issuer and (ii)  not to cause the filing of a
petition in bankruptcy against the Issuer for the nonpayment of the fees or
other amounts payable by the Issuer to the Collateral Manager under this
Agreement until the payment in full of all Notes issued under the Indenture and
the expiration of a period equal to one year and a day, or, if longer, the
applicable preference period, following such payment. Nothing in this Section 22
shall preclude, or be deemed to stop, the Collateral Manager (x) from taking any
action prior to the expiration of the aforementioned period in (A) any case or
Proceeding voluntarily filed or commenced by the Issuer, or (B) any involuntary
insolvency Proceeding filed or commenced by a Person other than the Collateral
Manager, or (y) from commencing against the Issuer or any of its properties any
legal action which is not a bankruptcy, reorganization, arrangement, insolvency,
moratorium or liquidation proceeding.  The provisions of this Section 22 shall
survive the termination of this Agreement for any reason whatsoever.

23.Governing Law.

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF
THE STATE OF NEW YORK.

24.Indulgences Not Waivers.

Neither the failure nor any delay on the part of any party hereto to exercise
any right, remedy, power or privilege under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege preclude any other or further exercise of the same or of any
other right, remedy, power or privilege, nor shall any waiver of any right,
remedy, power or privilege with respect to any occurrence be construed

19

--------------------------------------------------------------------------------

 

as a waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.

25.Costs and Expenses.

The reasonable costs and expenses (including the fees and disbursements of
counsel and accountants) incurred by the Collateral Manager in connection with
the negotiation and preparation of and the execution of this Agreement, and all
matters incident thereto, shall be borne by the Issuer and, unless paid on the
Closing Date or shortly thereafter by ORCC or from the proceeds of the offering
of the Securities (to the extent permitted under the Indenture), shall be
subject to the Priority of Payments.

26.Titles Not to Affect Interpretation.

The titles of paragraphs and subparagraphs contained in this Agreement are for
convenience only, and they neither form a part of this Agreement nor are they to
be used in the construction or interpretation hereof.

27.Execution in Counterparts.

This Agreement may be executed in any number of counterparts, which may be
effectively delivered by facsimile or other electronic means or other written
form of communication, each of which shall be deemed to be an original as
against any party whose signature appears thereon, and all of which shall
together constitute one and the same instrument. This Agreement shall become
binding when one or more counterparts hereof, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories.

28.Provisions Separable.

In case any provision in this Agreement shall be invalid, illegal or
unenforceable as written, such provision shall be construed in the manner most
closely resembling the apparent intent of the parties with respect to such
provision so as to be valid, legal and enforceable; provided, however, that if
there is no basis for such a construction, such provision shall be ineffective
only to the extent of such invalidity, illegality or unenforceability and,
unless the ineffectiveness of such provision destroys the basis of the bargain
for one of the parties to this Agreement, the validity, legality and
enforceability of the remaining provisions hereof or thereof shall not in any
way be affected or impaired thereby.

29.Number and Gender.

Words used herein, regardless of the number and gender specifically used, shall
be deemed and construed to include any other number, singular or plural, and any
other gender, masculine, feminine or neuter, as the context requires.

30.Jurisdiction and Venue.

The parties to this Agreement irrevocably submit to the non-exclusive
jurisdiction of any New York state or federal court sitting in the Borough of
Manhattan in The City of New York in any action or proceeding arising out of or
relating to this Agreement, the Securities or the Indenture, and the parties
irrevocably agree that all claims in respect of such action or proceeding may be
heard and determined in such New York state or federal court. The parties to
this Agreement irrevocably waive, to the fullest extent they may legally do so,
the defense of an inconvenient forum to the maintenance of such action or
proceeding. The parties to this Agreement irrevocably consent to the service of
any and all process in any action or proceeding by the mailing or delivery of
copies of such process to it in accordance with Section 18. The parties agree
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

20

--------------------------------------------------------------------------------

 

31.Rule 17g-5 Compliance.

The Collateral Manager agrees that any notice, report, request for satisfaction
of the Global Rating Condition or other information provided by the Collateral
Manager (or any of its respective representatives or advisors) to any Rating
Agency hereunder or under the Indenture or the Collateral Administration
Agreement for the purposes of undertaking credit rating surveillance of the
Secured Notes shall be provided, substantially concurrently, by the Collateral
Manager to the Information Agent for posting on a password-protected website in
accordance with the procedures set forth in Section 2A of the Collateral
Administration Agreement and Section 14.16 of the Indenture.

 

 

21

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

OWL ROCK CAPITAL ADVISORS LLC

 

By:

Name

Title:

OWL ROCK CLO III, LTD.

By:

Name:

Title:

 

 